PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
SUZUKI et al.
Application No. 16/241,328
Filed: 7 Jan 2019
For: CONTROL SYSTEM FOR MOVABLE BODY, CONTROL METHOD FOR MOVABLE BODY, AND NON-TRANSITORY STORAGE MEDIUM
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.55(e), filed June 7, 2021, to accept an unintentionally delayed claim under 35 U.S.C. 119(a)-(d) or (f), or 35 U.S.C. 365 (a) or (b), for the benefit of priority to foreign Japanese Application No. 2018-063433 filed March 29, 2018.

The petition is DISMISSED.

This pending nonprovisional application did not include a proper reference to the foreign application, for which benefit is now sought, within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior foreign application. Since the claim for priority is submitted after the period specified in 37 CFR 1.55(d), this is an appropriate petition under the provisions of 37 CFR 1.55(e).

A petition under 37 CFR 1.55(e) to accept an unintentionally delayed claim for priority requires:

(1)	the claim submitted with the petition must identify the prior foreign application for which priority is claimed, as well as any foreign application for the same subject matter and having a filing date before that of the application for which priority is claimed, by the application number, country, and the filing date, and be included in an Application Data Sheet (37 CFR 1.76(b)(6)), unless previously submitted;

(2)	the petition fee as set forth in 37 CFR 1.17(m);

(3)	a statement that the entire delay between the date the claim was due under 37 CFR 1.55(d) and the date the claim was filed was unintentional (the Director may 

(4)	the above-identified nonprovisional application must be filed within 12 months (six months in the case of a design application) of the filing date of the foreign application, or be entitled to claim the benefit under 35 U.S.C. 120, 121, or 365(c) of an application that was not filed later than twelve months (six months in the case of a design application) of the filing date of the foreign application. This right of priority may be restored upon petition pursuant to 37 CFR 1.55(c) if the above-identified nonprovisional application was filed after 12 months (six months in the case of a design application) of the filing date of the foreign application but within 2 months of this period; and

(5)	a certified copy of the foreign application, unless previously submitted or an exception in 37 CFR 1.55(h), (i), or (j) applies.

With the instant petition, applicant submitted: (1) an updated Application Data Sheet (ADS) identifying the foreign application by application number, country, and filing date with appropriate markings and (2) the required petition fee. A certified copy of the foreign application was retrieved through the WIPO DAS Exchange on February 9, 2022, to which the present application claims priority. Additionally, this application was filed within twelve months of the filing date of the foreign application.

The petition does not satisfy item (3) above. Petitioner has failed submit a proper statement of unintentional delay. Petitioner is required to state that “the entire delay between the date the claim was due under 37 CFR 1.55(d) and the date the claim was filed was unintentional.” Correction is required upon renewed petition.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
Commissioner for Patents
Post Office Box 1450
Alexandria, VA 22313-1450

By hand:		Customer Service Window
Mail Stop Petitions
Randolph Building
40l Dulany Street
Alexandria, VA 22314

By fax:			(571) 273-8300


By internet:		EFS-Web11

Any questions concerning this matter may be directed to Katherine Zalasky McDonald at (571) 270-7064.

/Ramesh Krishnamurthy/
Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions




    
        
            
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197)